Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-13-00787-CV

                                          Leticia R. ALVAREZ,
                                                 Appellant

                                                     v.

                                         Reymundo ALVAREZ,
                                              Appellee

                           From the County Court at Law, Starr County, Texas
                                      Trial Court No. CC-12-340
                              Honorable Romero Molina, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 5, 2014

DISMISSED

           On January 31, 2014, the trial court clerk filed a notification of late record, stating that the

appellant had failed to pay or make arrangements to pay the fee for preparing the clerk’s record.

We, therefore, ordered appellant to provide written proof to this court by February 15, 2014, that

either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or

(2) appellant was entitled to appeal without paying the clerk’s fee. We warned that if appellant

failed to respond within the time provided, this appeal would be dismissed. See TEX. R. APP. P.

37.3(b) (allowing dismissal of appeal if clerk’s record is not filed due to appellant’s fault); see also
                                                                                    04-13-00787-CV


TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of

this court). Appellant failed to respond. We, therefore, dismiss this appeal. See TEX. R. APP. P.

37.3(b); see also TEX. R. APP. P. 42.3(c).

                                                     PER CURIAM




                                               -2-